  Case 1:19-cv-00418-LPS Document 11 Filed 07/09/19 Page 1 of 3 PageID #: 87



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 WAVE LINX LLC,

                        Plaintiff,

       v.                                          Civil Action No. 1:19-cv-00418-LPS

 ARKADIN, INC.,

                        Defendant.


                      UNOPPOSED FURTHER MOTION TO STAY
                    ALL DEADLINES AND NOTICE OF SETTLEMENT

       Plaintiff Wave Linx LLC, by and through undersigned counsel and subject to the approval

of the Court, hereby files this Unopposed Motion to Stay All Deadline and Notice of Settlement,

and in support thereof, respectfully shows the Court as follows:

       All matters in controversy between Plaintiff and Defendant Arkadin, Inc. have been settled

in principle. The parties are in the process of finalizing the terms of a written settlement agreement

and have limited the contested terms to a few remaining topics, which the Parties anticipate they

will resolve. Accordingly, Plaintiff respectfully requests that the Court grant an additional stay of

the proceedings between the parties, including all deadlines, until August 22, 2019. Defendant is

unopposed to the relief requested herein.

       Good cause exists for granting this Unopposed Motion, as set forth above. The motion is

not filed for purposes of delay but so that justice may be served.




                                                  1
  Case 1:19-cv-00418-LPS Document 11 Filed 07/09/19 Page 2 of 3 PageID #: 88



Dated: July 9, 2019                              DEVLIN LAW FIRM LLC

                                                 /s/ Timothy Devlin
OF COUNSEL:                                      Timothy Devlin (No. 4241)
                                                 1526 Gilpin Avenue
Howard L. Wernow                                 Wilmington, DE 19806
SAND, SEBOLT & WERNOW CO., LPA                   Phone: (302) 449-9010
Aegis Tower - Suite 1100                         Fax: (302) 353-4251
4940 Munson Street, N. W.                        tdevlin@devlinlawfirm.com
Canton, Ohio 44718
Phone: 330-244-1174                              Attorneys for Plaintiff
Fax: 330-244-1173
howard.wernow@sswip.com


                             CERTIFICATE OF CONFERENCE

       The undersigned certifies that on July 9, 2019, counsel for Plaintiff conferred with counsel
for Defendant about the issues presented here. Counsel for Defendant indicated that it was not
opposed to the relief sought herein.

                                                    /s/ Timothy Devlin
                                                    Timothy Devlin


       SO ORDERED this            day of                            , 2019.



                              Chief, United States District Court Judge




                                                2
  Case 1:19-cv-00418-LPS Document 11 Filed 07/09/19 Page 3 of 3 PageID #: 89



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on July 9, 2019, a true and correct copy of the above and

foregoing document was served on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system. Any other counsel of record will be served via

electronic mail.


                                                /s/ Timothy Devlin
                                                Timothy Devlin




                                               3
